                                                                          Case 4:19-cv-03406-YGR Document 15 Filed 08/07/19 Page 1 of 4




                                                                  1   MICHAEL W. FOSTER (State Bar No. 127691)
                                                                      TAMMY A. BROWN (State Bar No. 172612)
                                                                  2   AFRICA E. DAVIDSON (State Bar No. 225680)
                                                                      FOSTER EMPLOYMENT LAW
                                                                  3   3000 Lakeshore Avenue
                                                                      Oakland, California 94610
                                                                  4   Telephone: (510) 763-1900
                                                                      Facsimile: (510) 763-5952
                                                                  5   Email: tbrown@fosteremploymentlaw.com
                                                                      Email: adavidson@fosteremploymentlaw.com
                                                                  6
                                                                      CRAIG S. SPENCER (State Bar No. 78277)
                                                                  7   MARIA LOURDES MATTHEW (State Bar No. 219512)
                                                                      DEREK MCDONALD (State Bar No. 238477)
                                                                  8   EAST BAY MUNICIPAL UTILITY DISTRICT
                                                                      Office of General Counsel
                                                                  9   375 11th Street, 9th Floor
                                                                      Oakland, CA 94607
                                                                 10   Telephone: (510) 287-0171
                   O a k l a n d , C a,l i fFirmLegalStatus1_1




                                                                      Facsimile: (510) 287-0162
                                                                 11
FOSTERemploymentlaw




                                                                 12   Attorneys for Defendant
                                            ornia 94610




                                                                      EAST BAY MUNICIPAL UTILITY DISTRICT
                     3000 Lakeshore Avenue




                                                                 13

                                                                 14                              UNITED STATES DISTRICT COURT
               FirmName1_1




                                                                 15                            NORTHERN DISTRICT OF CALIFORNIA
                                                                 16   MIRSAD HAJRO,                            Case No. 4:19-cv-03406-YGR

                                                                 17               Plaintiff,                   DEFENDANT’S REPLY IN SUPPORT OF ITS
                                                                                                               MOTION TO DISMISS PLAINTIFF’S
                                                                 18         vs.                                AMENDED COMPLAINT/NOTICE OF NO
                                                                                                               OPPOSITION RECEIVED
                                                                 19   EAST BAY MUNICIPAL UTILITY               [FRCP 12(b)]
                                                                      DISTRICT, DOES 1-25,
                                                                 20                                            Date: August 13, 2019 [vacated by Court Order]
                                                                                  Defendant.                   Time: 2:00 p.m.
                                                                 21                                            Courtroom: 1

                                                                 22                                            Action Filed: June 14, 2019
                                                                                                               Trial Date: Not assigned
                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                                                                   1
                                                                                           DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                            Case 4:19-cv-03406-YGR Document 15 Filed 08/07/19 Page 2 of 4




                                                                  1          Plaintiff has failed to file any Opposition to the Motion to Dismiss and failed to file a

                                                                  2   Statement of Non-Opposition, despite being granted an extension of time to do so by the Court.

                                                                  3   Indeed, Plaintiff has not communicated with the Court or defense counsel since Defendant initiated

                                                                  4   this action in state court. The Amended Complaint should be dismissed for failure to prosecute.

                                                                  5   See, Dkt. No. 14.

                                                                  6          On June 20, 2019, Defendant East Bay Municipal Utility District (“EBMUD”) filed the

                                                                  7   instant motion to dismiss the third cause of action contained in Plaintiff Mirsad Hajro’s (“Plaintiff”

                                                                  8   or “Hajro”) Amended Complaint for Damages pursuant to Federal Rules of Civil Procedure

                                                                  9   12(b)(6). (Dkt. No. 6.) The motion was initially set for hearing on August 8, 2019. Id. Pursuant to
                                                                 10   the Local Rules, Plaintiff’s opposition was due no later than July 5, 2019, and Defendant’s reply was
                   O a k l a n d , C a,l i fFirmLegalStatus1_1




                                                                 11   due July 12, 2019. (L.R. 7-3(a), (c).) On the same date, Defendant filed its Declination to Proceed
FOSTERemploymentlaw




                                                                 12   Before a Magistrate. (Dkt. No. 7.)
                                            ornia 94610
                     3000 Lakeshore Avenue




                                                                 13          On June 24, the Court issued a Notice of Impending Reassignment vacating the August 8,
                                                                 14   2019 hearing date and requiring that it be re-noticed for hearing before the newly assigned judge.
               FirmName1_1




                                                                 15   (Dkt. No. 8.) On June 25, 2019, an Order reassigning this case to the Hon. Yvonne Gonzalez Rogers
                                                                 16   was issued vacating all pending hearing dates but maintaining the briefing schedules. (Dkt. No. 9.)
                                                                 17   On July 2, 2019, Defendant filed and served a Re-notice of its Motion to Dismiss for hearing on
                                                                 18   August 13, 2019. (Dkt. No. 13.)
                                                                 19          Pursuant to both the Court’s June 25, 2019 Order and Local Rule 7-3, Plaintiff’s Opposition
                                                                 20   was to “be filed and served not more than fourteen days after the motion is filed,” which was July 5,
                                                                 21   2019. (L.R. 7-3(a).) Plaintiff failed to file an opposition or statement of non-opposition on July 5,
                                                                 22   2019, and failed to file anything after that date.
                                                                 23          On July 11, 2019, the Court issued an Order re: Plaintiff’s Failure to File Oppositions to
                                                                 24   Defendant’s Motion to Dismiss and Motion for a More Definite Statement, which notified Plaintiff
                                                                 25   of his deficiency as of July 5th and that the Court was considering dismissal of his lawsuit altogether
                                                                 26   for failure to prosecute. (Dkt. No. 14.) The Court extended Plaintiff’s time to respond to this

                                                                 27   motion, granting Plaintiff until August 2, 2019 to file an opposition or statement of non-opposition

                                                                 28

                                                                                                                           2
                                                                                              DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                            Case 4:19-cv-03406-YGR Document 15 Filed 08/07/19 Page 3 of 4




                                                                  1   or risk dismissal of his lawsuit altogether. Id. As of the date of this Reply, Plaintiff still has not

                                                                  2   submitted anything in response to Defendant’s motion or to the Court’s July 11th Order.

                                                                  3          This Court should dismiss the Amended Complaint for failure to prosecute.

                                                                  4   Dated: August 7, 2019                                          FOSTER EMPLOYMENT LAW

                                                                  5
                                                                                                                               By:   /s/ Tammy A. Brown
                                                                  6                                                                  MICHAEL W. FOSTER
                                                                                                                                     TAMMY A. BROWN
                                                                  7                                                                  AFRICA E. DAVIDSON
                                                                                                                                     Attorneys for Defendant
                                                                  8                                                                  EAST BAY MUNICIPAL UTILITY
                                                                                                                                     DISTRICT
                                                                  9
                                                                 10
                   O a k l a n d , C a,l i fFirmLegalStatus1_1




                                                                 11
FOSTERemploymentlaw




                                                                 12
                                            ornia 94610
                     3000 Lakeshore Avenue




                                                                 13

                                                                 14
               FirmName1_1




                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                                                                           3
                                                                                              DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS
              Case 4:19-cv-03406-YGR Document 15 Filed 08/07/19 Page 4 of 4




 1                                           PROOF OF SERVICE

 2            I, the undersigned, declare that I am and was at all times herein mentioned employed in the

 3   City of Oakland and the County of Alameda, State of California; over the age of eighteen (18) and

 4   not a party to this action; that my business address is 3000 Lakeshore Avenue, Oakland, California

 5   94610.

 6            On August 7, 2019, I served a copy of DEFENDANT'S REPLY IN SUPPORT OF ITS

 7   MOTION TO DISMISS PLAINTIFF'S AMENDED COMPLAINT/ NOTICE OF NO

 8   OPPOSITION RECEIVED [FRCP 12(b)] on the interested parties in this action addressed as

 9   follows:

10    In Pro Per Plainti[f
      Mirsad Hajro
11    1686 2nd Street
      Livermore, CA 94550


              !ZI    (BY U.S. MAIL) I enclosed the document(s) in a sealed envelope or package

     addressed to the persons at the addresses listed above and placed the envelope for collection and

     mailing, following our ordinary business practices. I am readily familiar with the firm's practice for

     collecting and processing correspondence for mailing. On the same day that correspondence is

     placed for collection and mailing, it is deposited in the ordinary course of business with the United

18   States Postal Service, in a sealed envelope with postage fully prepaid. I am a resident or employed

19   in the county where the mailing occurred.

20            I declare under penalty of perjury under the laws of the United States of America that the

21   foregoing is true and correct.

22            Executed at Oakland, California, on August 7, 2019.
                                                     ;"~


23

24

25

26

27

28



                                            PROOF OF SERVICE BY MAIL
